1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                     ***
      LAUSTEVEION JOHNSON,
6
                            Plaintiff,
7                                                        2:16-cv-01889-GMN-VCF
      vs.                                                ORDER GRANTING AND ISSUSING
8     GAROFALO, et al.,                                  RELATED BRIEFING SCHEDULE
9                           Defendants.

10

11           Before the court is the Application for Limited Appearance for Settlement Conference (ECF NO.
12   162).
13           Accordingly,
14           IT IS HEREBY ORDERED that the Application for Limited Appearance for Settlement
15   Conference (ECF NO. 162) is GRANTED.
16           IT IS FURTHER ORDERED that any opposition to the Motion to Excuse Personal Appearance
17   of Defendants Connie S. Bisbee, Lucille Monterde, Michael Keeler and Darla Foley (ECF NO. 163) must
18   be filed on or before December 11, 2019.
19           IT IS FURTHER ORDERED that Plaintiff may file a supplemental response to the Motion to
20   Excuse Personal Appearance of Defendants Catherine Cortez-Masto, Adam Laxalt, Brian Sandoval,
21   James Dzurenda, Howard Skolnik, and James Cox (ECF NO. 161), on or before December 11, 2019.
22           DATED this 4th day of December, 2019.
                                                               _________________________
23
                                                               CAM FERENBACH
24
                                                               UNITED STATES MAGISTRATE JUDGE

25
